Case 8:18-cv-00901-MSS-AAS Document 53 Filed 02/18/19 Page 1 of 2 PageID 502



                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DONALD ANDERSON,                                      Case No.: 8:18-cv-00901-MSS-AAS

          Plaintiff,
vs.
THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

         Defendants.
_____________________________________ /
                                    JOINT STATUS REPORT

           The parties, DONALD ANDERSON, THADDEUS MICHAEL BULLARD SR. a/k/a

    TITUS O’NEIL, and WORLD WRESTLING ENTERTAINMENT, INC., hereby file this Joint

    Status Report in response to the Court’s Order dated February 12, 2019 (Doc. 49), and state as

    follows:

           1.     Mediation was scheduled in this matter to take place on January 9, 2019. Before

the scheduled mediation date, it came to the parties attention that the mediation was not correctly

scheduled with the mediator. Specifically, the mediator is in Orlando and required that he be

booked the entire day to attend a mediation in Tampa. The mediator was only booked for the

morning in this matter and already had another mediation scheduled for the afternoon.

Accordingly, the parties needed to reschedule the mediation.

           2.     Mediation has been rescheduled to take place on March 13, 2019 with James A.

Murman, Esq. as the mediator.

          Respectfully submitted this 18th day of February, 2019.

	
	
	
	
Case 8:18-cv-00901-MSS-AAS Document 53 Filed 02/18/19 Page 2 of 2 PageID 503



	


           /s/Derek   Metts                   _/s/ Dorice   Voeks_____
           DEREK L. METTS                     DORICE R. VOEKS
           FBN: 081708                        FBN: 117991
           METTS LEGAL, P.A.                  COLE, SCOTT & KISSANE, P.A.
           320 Maitland Avenue                4301 West Boy Scout Blvd., Ste. 400
           Altamonte Springs, Florida 32701   Tampa, Florida 33607
           Tel.: 321.422.0430                 Tel.: 813.864.9343
           Fax.: 321.422.0499                 Fax.: 813.286.2900
           derek.metts@mettslegal.com         justin.saar@csklegal.com
           laura.dowdell@mettslegal.com       alice.hartranft@csklegal.com
           Counsel for Plaintiff              Counsel for WWE




           /s/ Mario Torres_______
           MARIO E. TORRES
           FBN: 17908
           TORRES BENET, P.A.
           5308 Van Dyke Road
           Lutz, Florida 33558
           Tel.: 813.963.7770
           Fax.: 813.963.7770
           mariotorres@torresbenet.com
           Counsel for Bullard
